Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 1 of 11

Downsrare

ealth Sciences University

      

Department of Dermatology

March 1, 2020

Honorable Denise Cote
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Dear Judge Cote:

Irespectfully submit this character reference for J oseph Guagliardo who is in great need of support
from those of us who know him well. I am a Professor of Dermatology and Pathology and
Chairman of the Department of Dermatology at the State University of New York, Downstate
Health Sciences University, Brooklyn. I have been on the medical faculty of Downstate for close
to 40 years and I’ve devoted my career to patient care, educating young physicians, and helping to
manage one of the largest dermatology training programs in the northeast.

I’ve known Joe for over 20 years. I came to know Joe through his relationship with his wife Hilary.
Hilary and I worked very closely with each other since the late 80s. I witnessed, firsthand, the
growth of their affection for each other and I quickly formed a fulfilling friendship with Joe. My
wife and I were very fortunate to attend their beautiful wedding and from that time on, I have been
extremely impressed by Joe’s kindness and willingness to give back. This is a man who thinks first
about others, before caring about himself. He is most generous with his time and advice, and when

a favor is asked, he thinks nothing about dropping what he is doing to help. He has a big heart and
a ratified soul.

Pve made many calls to Joe for his advice and to enlist his help. I am in awe of his insight and
judgment and I greatly respect his life experiences. In my mind, those experiences gave Joe an
exceptional ability to profoundly understand certain entanglements we all fall prey to. He has
special qualities and skills that are unique and because of my trust in him, he was the only one I
could turn to when faced with my own problems. He never hesitated. I asked him to help me with
a troubled family member who was arrested for a minor infraction but was in jail. He went out of
his way to connect me with the best people and all was expeditiously and appropriately resolved
within a day. When I asked him to help me with my office manager’s runaway son, he was on it
immediately. He had never met my office manager; it didn’t matter. It was settled in 12 hours and
my office manager could not thank him enough. When one of our colleagues suffered a major

personal setback, Joe went to great lengths to help her. She needed emotional and financial support
and Joe made every effort to ensure that she would get back on track.

State University of New York Downstate Health Sciences University
450 Clarkson Avenue. MSC 46. Brookivn. New York 11203 * Phone: 718.270-1229 © Fax: 718.270-2794

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20. Page 2 of 11

It is imperative for me to help Joe in his hour of need. | am aware of the criminal charges against
him and I was in a state of disbelief when I first learned of his plight. He takes full responsibility
for his criminal acts and now faces an uncertain future. I am asking the court to keep Joe from
incarceration and I am requesting leniency. I admit I am biased, but I know Joe. Heisa good man.
I'm emotionally bonded to him, and I find it hard to see how our community benefits from his
incarceration.

I am proud to call Joe my friend. In my 72 years, professionally and privately, I have never
encountered anyone quite like him. He is a very decent and generous man with great character

who gets immense joy in helping others. He is a giver. Iam hoping that the court will grant Joe a
minimal sentence in an effort to avoid incarceration,

Thank you.
Respectfully submitted,
eee Pot Sie,

Edward Heilman, MD, FAAD, FCAP
Clinical Professor, Dermatology and Pathology
Chair, Department of Dermatology

State University of New York Downstate Medical Center

459 Clarkcan Aveaniia AASC AR Reantiun AV 1192 9NGR e Dhana 719.370.1990 « Fav 74 Q_IIND7OA

 
: 20 Page 3 of 11
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/ g 5 /

Ly Aw ) ss
if Pod f } wx fj
at / - Me

Z
AILKYS Ne

i
I

i

Dear Judge Cote

My Name is Richard Caruba | am A Retired N.Y.C Sanitation Man and Former Aide
to Senator John Marchi of Staten Island.

lam writing to you today on a Matter of Grave Concern of Joseph Gagliardio who
will be brought before your Court Room in April 2020. | have known Joseph for 30
years and don’t mean any Way to trivialize the serious matter of the situation.
What | am really saying is knowing Joseph | have seen tireless Volunteer to work
for Charities to help people he doesn’t always know or see including Senator
Marchi When he was called on I’m long Retired now living in Florida most of the
year | asked Joseph Gags as he is Affectionately known why aren’t you running
from the winters like the rest of the NYPD, NYFD, DSNY City workers and he
always said he has way to many things to Contribute to Organizations in NYC. His
Reputation as a Union leader in NYC Housing Police was that if you were in
trouble at 3 am Joe Gags is on his way. Every Year he Organized Large Dinners for
Cops and Honored the Member’s Killed in the Line of Duty in the 1970’s. | could
go on for hours... this Man Protected People in NYC Housing Projects who couldn’t
Protect Themselves. I only ask that you take the entire body of work into your
Consideration and Remember this Man has done more for Charities than 20 men.

| thank you for your time. This has brought a tear to my eye

Former Aide to Senator John Marchi

/ Pe iQ. a Qs —

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 4 of 11

February 12, 2020

Honorable Denise Cote

United States District Court
Southern District Court of New York
500 Pearl Street

New York, New York 10007

Dear Judge Cote:

My name is Belen Maria Carrubba-Fuentes. | have been an attorney since 1990 and have almost
exclusively been a legal services attorney with Bay Area Legal Services, Inc. located in Tampa, Florida.

| have known Joseph Gagliardo for a very long time. We both grew up in Brooklyn, New York and
had the distinct pleasure of living in an eight family brownstone in what was formerly known as Red

Hook, but is now called Carroll Gardens. It was a great place to grow up, and resulted in life-long
friendships.

“Giggy” as we affectionately called him, is older than | am so he was like an older brother. We
had countless conversations as we sat on the stoop, which was like the community center for a kid living

in a Brooklyn brownstone apartment building. Many hours were spent here talking, laughing and
learning about life, both good and bad.

Mr. Gagliardo was the first person who | knew that was a “cop” and during our conversations,
you could easily pick up that this was what he was meant to do. He was passionate about his career,
especially about his fellow officers and the way the job impacted law enforcement personnel. My sister
too became a police officer, and they shared their passion for the job as well.

| have also been able to observe Mr. Gagliardo as a father, first when he moved back into the
brownstone with his family in the apartment right next to mine. Even though he was not a biological
father, he was a father to these older kids who came into his life. Although we lost contact fora while,
we were able to reconnect via social media and | have been given the opportunity to observe his life
from a distance. His second go-around as a father gave him the chance to be a more hands-on father
since he got to raise his twin daughters as his career as a police officer had ended, so he has the

wonderful opportunity to be intimately involved in giving his twin daughters the ability to experience life
to its fullest.

In addition to being dedicated to his family and his career, he is also fiercely loyal to his heritage
and proud of Italian-Americans who paved the way for him and the next generation to be successful.

| was absolutely shocked when | read the news about what Joe was being accused of, as this was
So out of character for the man that I know that he is. Joe isa family man, who has dedicated his life to

serving his community, assisting fraternal and cultural groups that are dear to his heart and he truly
considers the job he and his fellow law enforcement personnel perform is a calling. | respectfully request

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 5 of 11

he be given the best consideration for the good he has done and also, that the Court be lenient in

sentencing him. He has already suffered greatly as a result of this unfortunate situation and he has most
certainly learned a hard lesson from this experience.

Respectfully submitt

    

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 6 of 11

February 7, 2020

To Who It May Concern:

| have known Joe Guagliardo (referred to as “Joe Gag” by his many caring and loyal friends such
as myself) for over 40 plus years. | always found him to be a loyal and trustworthy individual.

| remember when well over 20 years ago | was going through a rather Painful divorce and it was
Joe who stopped by and told me we’re going away for the weekend and get out of The City
(New York City). It’ll do you good, he said. And just him taking me away for a few days to try

and make me feel better, | will honestly never forget. Others such as his loving family and dear
friends know what an unselfish and giving person he is.

For as long as I’ve known Joe, he has always been involved with various charitable organizations
and groups, ie, Knights of Columbus, The Columbia Society NYPD, always helping first
responders specifically since 9/11 and the list goes on. He has always been a real gentleman.

Joe has informed me of his unfortunate situation and | truly find it hard to believe he has done
anything wrong. He’s an upfront and straight forward kind of human being. He and his family
are always in my thoughts and prayers.

Sincerely,

Anthony N. Lubrano
11303 Easum Road
Louisville, KY 40299

502/432-4327

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 7 of 11

01/09/2020
Honorable Denise Cote

United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Dear Judge Cote:

My name is Steven Cataneo, | am a retired New York City Police Sergeant, a former CEO
of a real estate company and the founding former President of the Italian American Association
of Monmouth County New Jersey. | am writing you this letter on behalf of Joseph Guagliardo.

| have known Joseph Guagliardo for many years and have been involved with him in the
enhancement of Italian American community relations in New Jersey through the Italian
American Association of Monmouth County as well as in New York through the New York City
Police Department Columbia Association within the law enforcement community.

Joe has always been an upstanding individual who has always put others before himself.
His repertoire of charitable involvement speaks for itself as far as his commitment to help
others goes and his dedication to the many charitable organizations and events that Joseph has

participated in is a testament to the type of man that he is and how he lives his life, that being
always doing for others.

In my personal opinion, | find Joseph to be a man of integrity and of high moral
standard. He has always been a man who lives by the law and is guided by his conscience. |
find it hard to believe that he would sway from the characterization of the person that | know
him to be and {can only imagine the suffering that he himself and his family are going through
with the situation that you are about to rule on. | personally would never be associated with
any person whom | regarded to be of low moral turpitude. With that said | feel obligated to
write you this letter on behalf of Joseph Guagliardo in hope that you will take into
consideration my personal opinion of this man, a man who | have always looked up to and
respected for who he is and what he has done to help and serve others. If you yourself knew
Joe’s character, you would understand the suffering he has endured because of these

circumstances. Any man who holds Joe’s standard of honor and morality would be crushed in
this situation.

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 8 of 11

Before your sentencing | ask for your consideration of who and what this man has proven to be
as a husband, a father and a dedicated compassionate giver to society in his lifetime, for there
are not many men who can compare to Joseph Guagliardo when it comes to doing for others as
well as doing the right thing.

MM Le

Steven R Cataneo

 

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 9 of 11

February 9, 2020

Honorable Denise Cote

United States District Court
Southern District of New York
500 Pear! Street

New York, NY 10007

Dear Judge Cote,

Lam a retired N.Y.P.D. Police Lieutenant, where I served honorably for twenty years. I was a first
responder on 9-11, and I currently serve on the N.Y.P.D. Columbia Association Board as the Public
Relations Director and have been on this fraternal organization’s Board for thirty continuous years. |
am happily married for over 38 years, have two children - one an attorney, the other a respiratory
therapist - who have blessed me with two beautiful grandchildren.

I have known Joseph Guagliardo for approximately 25 years through the Columbia Association of the
N.Y.P.D. and as a brother law enforcement officer. Mr. Guagliardo is a true friend and always offering
to help in any way possible. A short time ago, my mom was suffering from dementia and Joseph
Guagliardo was constantly offering to drive me with her to various medical appointments. The best way
to describe Joseph is a man who would give you his shirt off his back to help others. He is a man who is
extremely proud of his heritage and profession as a law enforcement officer and was extremely
concerned with the rise in suicides within the law enforcement community. Mr. Guagliardo reached out
to all regardless of race or creed to help in anyway he could. He was truly a role model to new officers
and Columbia Association members in all City-wide professions.

Mr. Guagliardo is an exceptional father and devoted to his family and friends. I personally was stunned
to see such charges levied against him, for they definitely do not describe the man I have known for
years. A man I! describe as honorable, honest and loyal. He is suffering from these charges, and J am
sure he has learned a lesson from this. I, John DelGaudio, his friend, ask the Court to please show some
leniency and consideration for I know Mr. Guagliardo will once again be an asset to his community.

Respectfully yours,

Retired Lieutenant John DelGaudio

Pe OLE

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 10 of 11

1/26/2020
Honorable Denise Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Cote:

My name is Chris Chiarmonte. I am a civil servant, working for the Department of
Sanitation of the City of New York for 10 years. I was promoted to Supervisor 2 years ago, and I
currently hold the position of Night Boro Rotating Officer in the Brooklyn South East zone. Iam
a 46 years old proud husband, and proud father of 3 boys ages 3, 8, and 10, one with special

needs. My father is an Army Veteran, and I grew up in the Marine Park area of Brooklyn, New
York.

I have known Joseph Guagliardo over 20 years. I first met him online, in a chatroom
about mutual hobbies, and a video game we both played. And, when I designed my own game, he
helped me by consulting me on his knowledge of the subject. His experience in law enforcement
gave him wisdom that has helped me better myself as a person, and inspired me to be a good
person. He is a great trusted friend who encouraged me to be the greatest version of myself
possible, and he has done so much to love and care for my family members.

In the years of knowing Joe, he has gone out of his way to help get me work when I was
unemployed. He has been a shoulder to cry on with the greatest advise. And has always worked
so hard to change the world for the better. His heart is always in the right place, and never
expects a thing in return. His leadership has been a great inspiration, and it is a pleasure
working together with him at rallies, and organized events for the Columbia Association we both

share a membership to. My kids look up to him, and we consider him part of our family. I would
trust him with my life.

itis my humble opinion that Joe should be given as much consideration and leniency as
possible under all the circumstances. Joe is extremely devoted to his wife and children. He is a
family man first, and has also devoted almost all of his spare time to what he has always told me
was his civil duty to uphold the law, and help make change to better the world we live in. I was
shocked to learn of the charges against Joe because he is an upstanding and honorable person.
He has already suffered greatly as a result of these truly aberrant charges and Joe has learned a

hard lesson from all of this. Thank you for taking the time to read my heartfelt words. And, I
thank you for your service.

Respectfully yours,

Christopher Robert Chiarmonte

 
Case 1:20-cr-00023-DLC Document 38-1 Filed 07/23/20 Page 11 of 11

2/10/20

Honorable Denise Cote
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Dear Judge Cote:
Iam a retired magazine distributer. I have known Joseph Guagliardo, and been a friend for
over 45 years. He worked for my family’s business as a young man and was always trustworthy.

As we grew older, Joe was always there to lend a hand of support to my children, and my
grandkids. Joe is a hands-on father to his girls in everyway, and a leader in our community.

Tam, and always will be a friend to Joe. And I support and trust him in in any way. We need
more men like Joe G.

Respectfully yours,

Frank DiMatteo

 
